
	
		II
		112th CONGRESS
		1st Session
		S. 1824
		IN THE SENATE OF THE UNITED STATES
		
			November 8, 2011
			Mr. Toomey (for himself,
			 Mr. Carper, Mr.
			 Warner, and Mr. Johanns)
			 introduced the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To amend the securities laws to establish certain
		  thresholds for shareholder registration under that Act, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Private Company Flexibility and Growth
			 Act.
		2.Threshold for
			 registrationSection 12(g)(1)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)(1)) is amended by
			 striking shall— and all that follows through register
			 such and inserting shall, not later than 120 days after the last
			 day of its first fiscal year ended, on which the issuer has total assets
			 exceeding $10,000,000 and a class of equity security (other than an exempted
			 security) held of record by 2,000 persons, register such.
		3.Treatment of
			 employee securitiesSection
			 12(g)(5) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)(5)) is
			 amended by adding at the end the following: For purposes of determining
			 whether an issuer is required to register a security with the Commission
			 pursuant to paragraph (1), the definition of the term held of
			 record shall not include securities that are held by persons who
			 received the securities pursuant to an employee compensation plan in
			 transactions exempted from the registration requirements of section 5 of the
			 Securities Act of 1933..
		4.Commission
			 rulemakingThe Securities and
			 Exchange Commission shall, not later than one year after the date of enactment
			 of this Act—
			(1)revise the definition of the term
			 held of record pursuant to section 12(g)(5) of the Securities
			 Exchange Act of 1934 (15 U.S.C. 78l(g)(5)) to implement the amendments made by
			 section 3; and
			(2)adopt safe harbor provisions that issuers
			 can follow when determining whether holders of their securities received the
			 securities pursuant to an employee compensation plan in transactions that were
			 exempt from the registration requirements of section 5 of the Securities Act of
			 1933.
			5.Shareholder
			 registration threshold
			(a)Amendment to
			 section 12 of the Securities Exchange Act of 1934Section
			 12(g)(4) of the Securities Exchange Act of 1934 (15 U.S.C. 78l(g)(4)) is
			 amended by striking three hundred and inserting 300
			 persons, or, in the case of a bank, as such term is defined in section 3(a)(6),
			 or a bank holding company, as such term is defined in section 2 of the Bank
			 Holding Company Act of 1956 (12 U.S.C. 1841), 1200.
			(b)Amendment to
			 section 15 of the Securities Exchange Act of 1934Section 15(d)
			 of the Securities Exchange Act of 1934 (15 U.S.C. 78o(d)) is amended, in the
			 third sentence, by striking three hundred and inserting
			 300 persons, or, in the case of a bank, as such term is defined in
			 section 3(a)(6), or a bank holding company, as such term is defined in section
			 2 of the Bank Holding Company Act of 1956 (12 U.S.C. 1841),
			 1200.
			6.Bank exemption
			 from municipal advisor registrationSection 15B(e)(4) of the Securities Exchange
			 Act of 1934 (15 U.S.C. 78o–4(e)(4)) is amended—
			(1)in subparagraph
			 (A), by striking (who is not a municipal entity, or an employee of a
			 municipal entity) and inserting (who is not a municipal entity,
			 or an employee of a municipal entity, or a person appointed to or volunteering
			 on a board, commission, committee, or similar function of a municipal
			 entity); and
			(2)in subparagraph
			 (C), by inserting after include the following: a bank (as
			 defined in section (3)(a)(6)) or an agency or branch of a foreign bank (as
			 defined in paragraphs (1) and (3), respectively, of section 1(b) of the
			 International Banking Act of 1978) (12 U.S.C. 3101),.
			
